Citation Nr: 0511682	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dorsal spine osteoarthritis prior to September 26, 2003, and 
in excess of 20 percent from September 26, 2003.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of poliomyelitis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to 
November 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied an evaluation in excess of 10 percent 
for degenerative joint disease, dorsal spine.  This matter 
was previously before the Board in November 2003 at which 
time it was remanded to the RO for additional development.  
In January 2005, the RO increased the veteran's evaluation 
for his back disability to 20 percent, effective January 26, 
2003.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of poliomyelitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action is required on his 
part.


FINDING OF FACT

The veteran's dorsal spine osteoarthritis has been manifested 
by moderate to severe limitation of motion to include 
functional loss caused by pain; it is not manifested by 
forward flexion of the thoracolumbar spine 30 degrees or less 
or by ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for dorsal 
spine osteoarthritis prior to September 26, 2003, and in 
excess of 20 percent from September 26, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5291 
(pre September 26, 2003) and Diagnostic Code 5237 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in April 2001, which was prior to the 
June 2001 rating decision on appeal.  Therefore, the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

VA has fulfilled its duty to notify and assist  the appellant 
in this case.  In the April 2001 letter, as well as 
additional letters in December 2003 and February 2004, and in 
the July 2002 statement of the case and December 2004 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that the letters 
above implicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  In this regard, 
the claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

With regard to the low back issue, the Board also finds that 
all necessary development has been accomplished.  The RO has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claim for an increased rating for his back disability, 
and has afforded the appellant VA examinations during the 
appeal period.  The appellant has not indicated nor is there 
any indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In a February 1966 rating decision, the RO granted service 
connection for arthritis of the dorsal spine and assigned the 
veteran a noncompensable evaluation.

Records from the Social Security Administration show that the 
veteran was awarded disability benefits commencing in 1988 
for disabilities that included severe degenerative disc 
disease of the dorsal and lumbar spines.  These records 
include a February 1990 statement from the veteran's former 
employer, the Colorado Board of Water Works, stating that the 
veteran had been an employee from 1956 until his early 
retirement in 1985 (that was motivated by health reasons).  
The statement also noted that in an attempt to keep track of 
retired employees, it was aware of the veteran's health 
history, including numerous back problems.

In November 2000, the veteran filed a claim for an increased 
rating for his service-connected back disability, claiming 
that this disability had increased in severity.

During a VA examination in December 2000, the veteran 
complained of an aching in his upper back only sometimes.  He 
reported low back pain and said he could only walk a block.  
He added that he could comfortably lift 5 pounds, and 
reportedly retired in 1985.  On examination the veteran was 
using a quad cane in his left hand and had an antalgic gait.  
His thoracic range of motion was equal to his lumbar spine 
range of motion.  Ranges of motion included lumbar flexion to 
50 degrees, extension to 10 degrees, and lateral flexion to 
20 degrees bilaterally.  Straight leg raise was 45 degrees on 
the right and 30 degrees on the left limited by low back pain 
on each side.  The veteran was only able to perform this 
repetition on one occasion because of weakness in his legs.  
The veteran had no palpable tenderness to palpation, and 
there was no palpable spasm.  The veteran was diagnosed as 
having osteoarthrosis, dorsal spine, with limitations of 
motion as described.  The examiner said that Deluca could not 
be tested due to problems with balance.  He said the 
aforementioned range of motion likely reflected the veteran's 
everyday functioning, and no other considerations were 
warranted.

A June 2001 VA outpatient record shows that the veteran was 
using a walker and was ambulating better with that than with 
his cane. 

The veteran underwent a private one-time initial outpatient 
evaluation in February 2002 with Terry Struck, M.D.  
Thoracolumbosacral spine range of motion was 75 percent of 
normal for lateral flexion, and 25 percent of normal for 
rotation bilaterally.  The veteran was advised to utilize a 
tens unit for pain management and undergo physical therapy 
treatment sessions to provide him with a home range of motion 
and a stretching exercise program to perform daily.   

A VA outpatient record in April 2002 shows that the veteran 
was seen for pain and was given a TENS unit.

During a January 2004 orthopedic VA examination, the veteran 
reported a gradual onset of severe back pain in the lower and 
mid back over the years.  He reportedly had been treated 
conservatively with anti-inflammatories and a TENS unit.  He 
denied having any surgery.  His main complaint was back pain 
and he was noted to use a wheelchair.  He also used a cane 
with four feet for short walks, but was reportedly very 
unsteady due to his neurological problems.  He reported 
fatigability and weakness in his back and decreased abilities 
to bend, lift and carry.  There was no evidence of physician-
prescribed bedrest due to incapacitating back pain.  The 
veteran did not describe acute flares resulting from pain, 
incoordination or impaired endurance, but was very much 
limited in his activities.  There was no bladder or bowel 
symptoms related to his thoracic spine condition.  He had a 
peripheral sensory neuropathy, but no true radicular 
symptoms.  

On examination in January 2004 the veteran had an abnormal 
gait due to the combined effects of post-polio and 
"unrelated" peripheral neuropathy.  Ranges of motion 
included flexion to 50 degrees, extension to 10 degrees, 
lateral bending to 15 degrees bilaterally and rotation to 10 
degrees right and left.  There was mild tenderness to 
palpation throughout the lumbar and thoracic spine.  Minimal 
tenderness without spasms in the perithoracic and minimal 
tenderness in the paralumbar musculatures observed.  There 
was mildly increased pain with resisted motion.  Mild to 
moderate fatigability and weakness were noted throughout 
thoracic and lumbar spine on repeated range of motion 
testing.  There was mildly increased pain with resisted 
motion.  There was some mild incoordination of motion noted.  
Reflexes were symmetrical in both legs.  Sensory 
abnormalities were not radicular.  Lumbosacral spine x-rays 
confirmed degenerative arthritis and degenerative disc 
disease.  The veteran was diagnosed as having degenerative 
joint disease of the thoracic spine, with limitation of 
motion, limitation of function and discomfort, as described.  
The examiner opined that he would assign the veteran an 
additional 10 degree range of motion loss in the flexion-
extension plane due to Deluca issues as described, the 
increased pain with activity, the fatigability and weakness 
demonstrated on examination, and the increased pain with 
motion.  He further noted the veteran did not describe 
episodic acute flares so no additional losses for flare-ups 
could be estimated.  

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
December 2004 supplemental statement of the case.  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



The previous version of the rating criteria provided as 
follows:

Under Code 5291, limitation of motion of the dorsal spine is 
assigned a 0 percent rating for slight limitation of motion, 
and a maximum 10 percent rating for moderate or severe 
limitation of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned. When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief. A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Intervertebral 
disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

2) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

3) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Higher than 10 percent Prior to September 26, 2003

Prior to September 26, 2003, only the old version of the 
rating schedule was applicable to the veteran's back 
disability and, as noted above, provided a maximum 10 percent 
rating for either moderate or severe limitation of motion of 
the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(pre September 26, 2003).  The 10 percent evaluation under 
Code 5291 is consistent with range of motion findings during 
a December 2000 VA examination showing lumbar flexion to 50 
degrees, extension to 10 degrees and lateral flexion to 20 
degrees bilaterally.  These findings show moderate to severe 
limitation of motion of the dorsal spine.  Thoracolumbosacral 
spine range of motion was also shown to be limited during a 
February 2002 private examination with 75 percent of normal 
for flexion and lateral flexion, and 25 percent of normal for 
rotation.  While it might be argued that the Board's analysis 
should include consideration of whether a higher evaluation 
is warranted due to the veteran's complaints of pain, the 
Board notes that, where, as here "the appellant is already 
receiving the maximum disability rating" for limitation of 
motion, further consideration of the provisions of DeLuca, 
supra, is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  That 
is, a 10 percent rating is the maximum assignable rating 
under Diagnostic Code 5291 for limitation of motion.  

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code, as there is no evidence the veteran's dorsal 
spine osteoarthrosis resulted in, or in disability comparable 
to, ankylosis (Diagnostic Code 5288), fracture of the 
vertebrae (Diagnostic Code 5285) or intervertebral disc 
syndrome (Diagnostic Code 5293).  

Higher than 20 percent from September 26, 2003

Effective September 26, 2003, the veteran was assigned an 
increased rating to 20 percent under the new criteria based 
on limitation of motion.  This is consistent with limitation 
of motion findings from the January 2004 VA examination 
showing flexion to 50 degrees, extension to 10 degrees, 
lateral bending to 15 degrees, bilaterally and rotation to 10 
degrees, bilaterally.  While it is evident that the veteran's 
flexion and extension have remained the same since his 
earlier VA examination in December 2000, the new criteria 
allows for a higher rating based on such findings.  That is, 
the new criteria under Code 5237 provides for a 20 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees.  However, 
since these regulations expressly state an effective date and 
do not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Moreover, since the veteran's demonstrated ranges of motion 
on flexion afford him a higher rating under the new criteria 
than the old, the new criteria is the appropriate criteria to 
be used effective September 26, 2003. 

A higher than 20 percent rating (to 40 percent) is not 
warranted under the revised Code 5237 since the veteran has 
not demonstrated forward flexion of the thoracolumbar spine 
to 30 degrees or less.  Also, since this rating is warranted 
for symptoms with or without pain, the veteran's pain is 
already contemplated in the 20 percent rating.  

Consideration has been given to the January 2004 examiner's 
opinion that an additional 10 degree range motion loss should 
be added to the flexion-extension plane due to functional 
loss; however, these additional degrees of loss of motion 
still do not meet the criteria for a higher rating, to 40 
percent, under Code 5237.  That is, adding 10 degrees to the 
veteran's demonstrated flexion of 50 degrees and extension of 
10 degrees does not meet the criteria for a 40 percent rating 
under Code 5237.

Alternatively rating the veteran's back disability under the 
code for intervertebral disc syndrome is not warranted since 
findings during the January 2004 examination specifically 
included no radicular symptoms and no evidence of physician 
prescribed bedrest due to incapacitating back pain.  

Lastly, the Board points out that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of a higher rating for the 
veteran's back disability as this disability is not shown to 
be so exceptional or unusual as to warrant any higher 
evaluation on an extra-schedular basis.  There simply is no 
evidence that this impairment results in marked interference 
with employment, or frequent periods of hospitalization, or 
that otherwise renders impractical the application of the 
regular schedular standards.  In fact, in regard to 
employment, the evidence shows that the veteran retired from 
employment in 1985.  Consequently, the Board is not required 
to refer the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for dorsal 
spine osteoarthritis prior to September 26, 2003, and in 
excess of 20 percent from September 26, 2003, is not 
warranted.  To this extent, the appeal is denied.


REMAND

Anterior poliomyelitis is rated 100 percent when it is an 
active febrile disease. Otherwise, it is rated based on 
residuals, with a minimum 10 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8011.  

Evaluating the veteran's service-connected residuals of 
poliomyelitis is complicated by the development of neuropathy 
which has been shown to be unrelated to his polio.  In this 
regard, a January 2004 VA neurological examiner plainly 
stated that the veteran's peripheral sensory neuropathy was 
unrelated to his polio.  In addition, while the veteran has 
been found to have decreased sensory findings, these findings 
have been attributed to his unrelated peripheral sensory 
neuropathy and not his polio.  Specifically, the January 2004 
VA neurological examiner said that polio is primarily a motor 
symptom and does not have sensory abnormalities.  

Nonetheless, the medical evidence does show residuals of 
poliomyelitis.  Specifically, a January 2004 VA examiner 
specifically attributed the veteran's proximal weakness in 
the deltoids and hip flexion to his post-polio syndrome on an 
at least as likely as not standard.  As far as his abnormal 
gait, the January 2004 VA examiner attributed the veteran's 
symptoms to his polio as well as to his unrelated neuropathy.    

While in June 2001 the RO appears to have considered a higher 
than the minimum 10 percent rating under the peripheral nerve 
codes (38 C.F.R. §§ 4.120, 4.124a), it did not specifically 
identify the residuals of the veteran's poliomyelitis and 
consider separately rating those residuals under all 
applicable diagnostic codes; to include by analogy to the 
muscle injury codes (38 C.F.R. § 4.73, DCs 5301 - 5323), and 
musculoskeletal system codes (38 C.F.R. § 4.71a).  Thus, so 
as to afford the veteran every possible benefit in evaluating 
his service-connected residuals of polio, this disability 
must be evaluated under all applicable codes.  Before this 
can be accomplished; however, the veteran must be afforded a 
new VA examination in which all examination findings are 
clearly reported to allow for evaluation under the applicable 
VA diagnostic codes.  See 38 U.S.C.A. § 5103(d).  In this 
regard, although the veteran underwent a VA orthopedic 
examination in January 2004, the examination report pertains 
primarily to his service-connected back disability and is 
devoid of findings, including limitation of motion studies, 
regarding his upper and lower extremities.  

Accordingly, this case is hereby REMANDED for the following 
actions:   

1.  The veteran should be scheduled for 
appropriate VA examinations to identify 
and ascertain the current severity of his 
service-connected residuals of 
poliomyelitis, as opposed to his 
nonservice-connected peripheral 
neuropathy.  The claims file must be made 
available to the examiner(s) for review 
in connection with the examination(s).  
All examination findings should be 
clearly reported to allow for evaluation 
under applicable VA rating criteria.  

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim can be granted.  When 
evaluating the veteran's service-
connected residuals of poliomyelitis, the 
RO should consider all applicable codes, 
including by analogy to the muscle injury 
codes (38 C.F.R. § 4.73, DCs 5301 - 5323) 
and musculoskeletal system codes 
(38 C.F.R. § 4.71a).  After the veteran 
and his representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


